OPINION — AG — ** OFFICIAL DESIGNATION — TOLL PLAZAS ** (1) UNDER THE PROVISIONS OF 69 Ohio St. 653 [69-653] THE OFFICIAL DESIGNATION OF THE PART OF THE OKLAHOMA TURNPIKES BETWEEN OKLAHOMA CITY AND TULSA IS THE "TURNER SECTION OF THE OKLAHOMA TURNPIKES; " AND THAT UNDER SECT. 3 OF HOUSE BILL NO. 523 THE OFFICIAL DESIGNATION OF THE TURNPIKE EXTENSION TO BE CONSTRUCTED FROM TULSA NORTHEAST IS THE " WILL ROGERS SECTION OF THE OKLAHOMA TURNPIKES. " (2) IN ERECTING SIGNS ON TOLL BOOTHS (TOLL PLAZAS) AND ALONG THE RIGHT OF WAY THE OKLAHOMA TURNPIKE AUTHORITY MAY ARRANGE THE PARTS OF SAID OFFICIAL DESIGNATIONS IN ANY MANNER THEY DEEM TO BE MOST CONVENIENT TO THE OPERATION OF THE OKLAHOMA TURNPIKES; THAT IS, THE AUTHORITY MAY, IF IT FINDS IT ADVANTAGEOUS TO DO SO, CAUSE SUCH SIGNS ON THE WILL ROGERS SECTION TO READ " OKLAHOMA TURNPIKES, WILL ROGERS SECTION " ETC. CITE: 69 Ohio St. 653 [69-653], 69 Ohio St. 655 [69-655] (RICHARD M. HUFF)